DETAILED ACTION




Claims 1-20 were pending in this application.
Claims 1-6, 8-17 and 19-20 have been amended.
Claims 1-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments, filed 9/14/21, have been considered fully and are persuasive  (Reply, pp. 9-10).  The rejection of claims 1-20 has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 20 now incorporate amended claim limitations concerning an image recognition module to identify a content element of the content item based on image data associated with the image depicting the product, the content element being representative of the common interest of the plurality of members of the intended audience; generating a personalized social network posting associated with the social network service based on the content element representative of the common interest, the personalized social network posting including a link of the product available on a network-based marketplace of the content publisher and a price value associated with the product (claim 1 lns. 14-21; claim 9 lns. 11-19; claim 20 lns. 13-20).  The nearest prior art references found were Blue, et al., U.S. Patent Application Publication No. 2014/0143228 A1 (hereinafter Blue), in view of Chen, et al., U.S. Patent Application Publication No. 2012/0110064 A1 (hereinafter Chen), and further in view of Whale, U.S. Patent Application Publication No. 2011/0264528 A1 (hereinafter Whale).  However, Blue in view of Chen and Whale would not disclose an image recognition module to identify a content element of the content item based on image data associated with the image depicting the product, the content element being representive of the common interest of the plurality of members of the intended audience; generating a personalized social network posting associated with the social network service based on the content element representative of the common interest, the personalized social network posting including a link of the product available on a network-based marketplace of the content publisher and a price value associated with the product.  Because 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neven, et al., U.S. Patent Application Publication No. US 2015/0169186 A1 (¶¶ 3, 27, 35, wherein an image recognition engine is employed for surfacing relevant content while sharing images in a social network)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/Timothy Sowa/
Examiner, Art Unit 2448


/JONATHAN A BUI/Primary Examiner, Art Unit 2448